IMAX CORPORATION

EXHIBIT 10.43

SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of May 5, 2008, by
and between IMAX Corporation, a corporation incorporated under the federal laws
of Canada (the “Company”), and each of the entities whose names appear on the
signature page hereof (each, an “Investor” and collectively, the “Investors”).

A. The Company wishes to sell to each Investor, and each Investor wishes to
purchase, on the terms and subject to the conditions set forth in this
Agreement, common shares, without par value, of the Company (the “Common
Shares”). The aggregate number of Common Shares purchased and sold pursuant to
this Agreement shall be 2,726,447 Common Shares and shall collectively be
referred to herein as the “Securities”. The Securities shall be allocated among
the Investors as is set forth on the signature page hereto.

B. The sale of the Securities by the Company to the Investors will be effected
in reliance upon the exemption from securities registration afforded by
Section 4(2) under the Securities Act.

In consideration of the mutual promises made herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and each Investor hereby agree as follows:

 

1. PURCHASE AND SALE OF THE SECURITIES.

1.1 Closing. Upon the terms and subject to the satisfaction or waiver of the
conditions set forth herein, the Company agrees to sell and the Investors agree
to purchase the Securities for a purchase price equal to an amount per Common
Share calculated as the average closing price of the Common Shares on the Nasdaq
Global Market over the five (5) Trading Days ending on the last Trading Day
prior to the later of (i) the date hereof and (ii) five (5) days prior to the
Closing Date (the “Per Share Price”). The aggregate purchase price shall be
determined by multiplying the Per Share Price by the total number of Common
Shares being sold hereunder (the “Purchase Price”). The date on which the
closing of such purchase and sale occurs (the “Closing”) is hereinafter referred
to as the “Closing Date” and will be on or about May 8, 2008. If the Closing
occurs on or before May 9, 2008, the Per Share Price will be $6.602, and the
Purchase Price will be $18,000,000.00. The Closing will be deemed to occur at
the offices of Shearman & Sterling LLP, 599 Lexington Avenue, New York, New York
10022, when (A) this Agreement has been executed and delivered by the Company
and each Investor, (B) each of the conditions to the Closing described in
Section 5 of this Agreement has been satisfied or waived as specified therein
and (C) full payment of the Purchase Price has been made by the Investors to the
Company by wire transfer of immediately available funds against physical
delivery by the Company of duly executed certificates representing the
Securities being purchased by the Investors, registered in the name and address
of the Investors as is set forth on the signature page hereto.



--------------------------------------------------------------------------------

1.2 Certain Definitions. When used herein, the following terms shall have the
respective meanings indicated:

“Affiliate” means, as to a specified Person, a Person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, the specified Person. For the purposes of this
definition, “control” (including the terms “controlling” “controlled by” and
“under common control with”) means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

“beneficial ownership”, “beneficially own” and “beneficial owner” shall have the
meaning set forth in Rule 13d-3 (without regard to the 60-day provision in
paragraph (d)(1)(i)) of the Exchange Act.

“Board of Directors” means the Company’s board of directors.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
The NASDAQ Global Market is closed or on which banks in The City of New York are
required or authorized by law to be closed.

“Closing” has the meaning specified in Section 1.1 of this Agreement.

“Closing Date” has the meaning specified in Section 1.1 of this Agreement.

“Commission” means the Securities and Exchange Commission.

“Common Shares” has the meaning specified in the preamble to this Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended (or any
successor act), and the rules and regulations thereunder (or respective
successors thereto).

“Filing Deadline” has the meaning specified in Section 4.2(a) of this Agreement.

“First Quarter Form 10-Q” means the Company’s Form 10-Q for the fiscal quarter
ended March 31, 2008 provided to the Investors in draft form.

“GAAP” means United States generally accepted accounting principles, applied on
a consistent basis.

“Governmental Authority” means any nation or government, any state, provincial
or political subdivision thereof having jurisdiction over the Company and any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, including without limitation any stock
exchange, securities market or self-regulatory organization.

“Intellectual Property” has the meaning specified in Section 3.16 of this
Agreement.

 

2



--------------------------------------------------------------------------------

“Investor Party” has the meaning specified in Section 4.7 of this Agreement.

“Law” means any applicable federal, state, local or foreign or provincial law,
statute, code, ordinance, rule, regulation, judgment, order, injunction, decree
or agency requirement of or undertaking to or agreement with any Governmental
Authority, including common law.

“Material Adverse Effect” means, with respect to any Person, any fact,
circumstance, event, change, effect or occurrence that, individually or in the
aggregate with all other facts, circumstances, events, changes, effects or
occurrences (i) has or would be reasonably expected to have a material adverse
effect on or with respect to the business, results of operation or financial
condition of such Person and its Subsidiaries, if any, taken as a whole, or
(ii) that prevents or materially delays or materially impairs the ability of
such Person to consummate the transactions contemplated by this Agreement.

“Person” means any individual, corporation, trust, association, company,
partnership, joint venture, limited liability company, joint stock company,
Governmental Authority or other entity.

“Principal Market” means the NASDAQ Global Market or such other principal
exchange or market on which the Common Shares are then listed or traded.

“Prospectus” has the meaning specified in Section 4.2(c) of this Agreement.

“Purchase Price” has the meaning specified in Section 1.1 of this Agreement.

“Registration Deadline” has the meaning specified in Section 4.2(b) of this
Agreement.

“Registration Default” has the meaning specified in Section 4.4(e) of this
Agreement.

“Registration Penalty” has the meaning specified in Section 4.4(e) of this
Agreement.

“Registration Statement” has the meaning specified in Section 4.2(a) of this
Agreement.

“Registration Statement Termination Date” has the meaning specified in
Section 4.2(c) of this Agreement.

“Rule 144” means Rule 144 under the Securities Act or any successor provision.

“SEC Reports” means (i) the Company’s Form 10-K for the fiscal year ended
December 31, 2007 filed with the Securities and Exchange Commission on March 17,
2008, (ii) each form, document, statement and report filed by the Company since
March 17, 2008, and (iii) the First Quarter Form 10-Q.

 

3



--------------------------------------------------------------------------------

“Securities” has the meaning specified in the preamble to this Agreement.

“Securities Act” means the Securities Act of 1933, as amended (or any successor
act), and the rules and regulations thereunder (or respective successors
thereto).

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which at least a majority of the outstanding shares of stock or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors (or Persons performing similar functions) of
such corporation or entity (regardless of whether or not at the time, in the
case of a corporation, stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time directly or indirectly owned or controlled by such
Person or one or more of its Subsidiaries or by such Person and one or more of
its Subsidiaries.

“Suspension” has the meaning specified in Section 4.4(b) of this Agreement.

“Suspension Notice” has the meaning specified in Section 4.4(b) of this
Agreement.

“Takedown Notice” has the meaning specified in Section 4.4(c) of this Agreement.

“Trading Day” means any day on which the Common Shares are purchased and sold on
the Principal Market.

“Trading Market” means the NASDAQ Global Market or the Toronto Stock Exchange,
or any national securities exchange, market or trading or quotation facility on
which the Common Shares are then listed or quoted.

1.3 Other Definitional Provisions. All definitions contained in this Agreement
are equally applicable to the singular and plural forms of the terms defined.
The words “hereof”, “herein” and “hereunder” and words of similar import
referring to this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement.

 

2. REPRESENTATIONS AND WARRANTIES OF EACH INVESTOR.

Each Investor hereby represents and warrants to the Company and agrees with the
Company, that, as of the date hereof:

2.1 Enforceability. Such Investor has the requisite power and authority to
purchase the Securities to be purchased by it hereunder and to execute, deliver
and perform its obligations pursuant to this Agreement. This Agreement
constitutes, upon execution and delivery thereof, such Investor’s valid and
legally binding obligation, enforceable in accordance with its terms, subject to
(i) applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other similar laws of general application relating to or affecting
the enforcement of creditors’ rights generally and (ii) general principles of
equity.

 

4



--------------------------------------------------------------------------------

2.2 Investor Status. At the time such Investor was offered the Securities, such
Investor was and at the date hereof, is (i) an “accredited investor” as defined
in Rule 501 of Regulation D under the Securities Act, (ii) not formed or
organized with the specific purpose of making an investment in the Company and
(iii) not a resident of or located in Canada. Such Investor’s financial
condition is such that it is able to bear the risk of holding the Securities for
an indefinite period of time and the risk of loss of its entire investment. Such
Investor has such knowledge and experience in business and financial matters so
as to enable it to understand the risks of and form an investment decision with
respect to its investment in the Securities.

2.3 Purchase Entirely for Own Account. Such Investor is acquiring the Securities
for its own account and not with a view to, or for sale in connection with, any
distribution of the Securities in violation of the Securities Act. Such Investor
has no present agreement, undertaking, arrangement, obligation or commitment
providing for the disposition of the Securities.

2.4 Information. Such Investor acknowledges that it has been provided with
information regarding the business, operations and financial condition of the
Company and has, prior to the date hereof, been granted the opportunity to ask
questions of and receive answers from representatives of the Company, its
officers, directors, employees and agents concerning the Company in order for
such Investor to make an informed decision with respect to its investment in the
Securities. Such Investor has sought such accounting, legal and tax advice as it
deems appropriate in connection with its proposed investment in the Securities.

2.5 Securities Not Registered in the United States. Such Investor understands
that the Securities have not been registered under the Securities Act, by reason
of their issuance by the Company in a transaction exempt from the registration
requirements of the Securities Act, and that the Securities must continue to be
held by such Investor until a subsequent disposition thereof is registered under
the Securities Act, including pursuant to the Registration Statement, or is
exempt from such registration.

2.6 Securities Not Qualified in Canada. Such Investor also understands that the
Securities will not be qualified for sale under the securities laws of any
province or territory of Canada.

2.7 Reliance on Exemptions. Such Investor understands that the Securities are
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of U.S. federal and state securities laws and that the
Company is relying upon the truth and accuracy of the representations and
warranties of such Investor set forth in this Section 2 in order to determine
the availability of such exemptions and the eligibility of such Investor to
acquire the Securities.

2.8 Common Stock Ownership. Such Investor’s investment in the Securities is not
for the purpose of acquiring, directly or indirectly, control of, and they have
no intent to acquire or exercise control of, the Company or to influence the
decisions or policies of the Board of Directors.

 

5



--------------------------------------------------------------------------------

2.9 Investors’ Financing. At the Closing, such Investor will have all funds
necessary to pay to the Company the Purchase Price for the Securities being
purchased by such Investor hereby in immediately available funds.

2.10 Brokers. Such Investor has not retained, utilized or been represented by
any broker or finder in connection with the transactions contemplated by this
Agreement whose fees the Company would be required to pay.

2.11 No Governmental Review. Such Investor understands that no Governmental
Authority has passed on or made any recommendation or endorsement of the
Securities or the fairness or suitability of the investment in the Securities
nor have such authorities passed upon or endorsed the merits of the offering of
the Securities.

2.12 No General Solicitation. Such Investor is not purchasing the Securities as
a result of any advertisement, article, notice or other communication published
in a newspaper or magazine or similar media or broadcast over television or
radio, whether closed circuit, or generally available, or any seminar, meeting
or other conference whose attendees were invited by any general solicitation or
general advertising.

2.13 Trading in Common Shares. Since the date such Investor initially was
contacted by the Company through the date of this Agreement, such Investor has
not entered into any purchase or sale of Common Shares or executed any Short
Sales. For purposes of this Section, “Short Sales” means all types of direct and
indirect stock pledges, forward sale contracts, options, puts, calls, short
sales, swaps (including on a total return basis) and sales. Such Investor
covenants that neither it nor any Person acting on its behalf or pursuant to any
understanding with it, will engage in any transactions in the Common Shares
(including Short Sales) prior to the time that the transactions contemplated by
this Agreement are publicly disclosed.

2.14 Reliance on Information. Such Investor has, in connection with such
Investor’s decision to purchase the Securities, not relied upon any
representations or other information (whether oral or written) other than as set
forth in the representations and warranties of the Company contained herein and
in the SEC Reports, and such Investor has, with respect to all matters relating
to this Agreement and the offer and sale of the Securities, relied solely upon
the advice of such Investor’s own counsel and has not relied upon or consulted
counsel of the Company.

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company hereby represents and warrants to each Investor and agrees with each
Investor that, as of the date hereof:

3.1 Organization, Good Standing and Qualification. The Company is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, with all requisite power and authority to
carry on its business as now conducted. Except as would not, individually or in
the aggregate, result in a Material Adverse Effect, each of the Subsidiaries of
the Company is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, with all requisite power and
authority to carry on its business as now conducted. The Company and each of its
Subsidiaries is duly qualified to do business and is

 

6



--------------------------------------------------------------------------------

in good standing in each jurisdiction in which it conducts business except where
the failure so to qualify has not had or would not have a Material Adverse
Effect. Neither the Company nor any of its Subsidiaries is in violation of its
certificate of incorporation, by-laws or other equivalent organizational or
governing documents, except where the violation in the case of a Subsidiary of
the Company would not, individually or in the aggregate, have a Material Adverse
Effect.

3.2 Authorization; Consents. The Company has the requisite corporate power and
authority to enter into and perform its obligations under this Agreement and to
issue and sell the Securities to the Investors in accordance with the terms
hereof. All consents, approvals, orders and authorizations required on the part
of the Company or its Subsidiaries in connection with the execution, delivery or
performance of this Agreement have been obtained or made, other than such
consents, approvals, orders and authorizations the failure of which to make or
obtain would not have a Material Adverse Effect.

3.3 Enforcement. This Agreement has been duly executed and delivered by the
Company. This Agreement constitutes the valid and legally binding obligation of
the Company, enforceable against it in accordance with its terms, subject to
(i) applicable bankruptcy, insolvency, fraudulent transfer, moratorium,
reorganization or other similar laws of general application relating to or
affecting the enforcement of creditors’ rights generally, (ii) general
principles of equity and (iii) with respect to the enforcement of any rights to
indemnity and contribution, federal and state securities laws and principles of
public policy.

3.4 SEC Reports. The Company has filed on a timely basis with the SEC all SEC
Reports. The SEC Reports constitute all of the documents required to be filed by
the Company with the Commission under Section 13 or 14 of the Exchange Act since
December 31, 2007. Each SEC Report other than the First Quarter Form 10-Q, as of
the date of the filing thereof with the Commission (or if amended or superseded
by a filing prior to the date hereof, then on the date of such amending or
superseding filing) or as of the date hereof in the case of the First Quarter
Form 10-Q, complied in all material respects with the requirements of the
Securities Act or Exchange Act, as applicable, and the rules and regulations
promulgated thereunder. The SEC Reports, at the time they were filed (or if
amended or superseded by a filing prior to the date of this Agreement, then on
the date of such amending or superseding filing) and as of the date hereof, did
not and do not contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. As of their respective dates (or if amended or superseded
by a filing prior to the date hereof, then on the date of such amending or
superseding filing), the financial statements of the Company included in the SEC
Reports (including, in each case, any related notes), including any SEC Reports
filed after the date of this Agreement until the Closing, complied or will
comply as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Such financial statements
have been or will be prepared in accordance with GAAP consistently applied at
the times and during the periods involved (except (i) as may be otherwise
indicated in such financial statements or the notes thereto, or (ii) in the case
of unaudited interim statements, to the extent they may exclude footnotes or may
be condensed or summary statements as permitted by Form 10-Q of the Commission)
and fairly present in all material respects the financial position of the
Company as of the dates thereof and the results of its operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal year-end adjustments).

 

7



--------------------------------------------------------------------------------

3.5 Absence of Certain Changes. Except as otherwise disclosed in the SEC
Reports, since December 31, 2007, the Company and its subsidiaries have
conducted their business in the ordinary course and, since such date, the
Company has not suffered any change or effect that has resulted, or would
result, in a Material Adverse Effect.

3.6 Capitalization. The capitalization of the Company, including its authorized
capital stock, the number of shares issued and outstanding, the number of shares
issuable and reserved for issuance pursuant to the Company’s stock option plans
and agreements and the number of shares issuable and reserved for issuance
pursuant to securities exercisable for, or convertible into or exchangeable for
any Common Shares, is as set forth in the SEC Reports. All outstanding shares of
the Company have been duly authorized, validly issued, fully paid and are
nonassessable and free of any liens or encumbrances created by the Company and
are not subject to preemptive rights. Other than as contemplated by this
Agreement and as described in the SEC Reports, there are no options, warrants,
calls, rights, commitments, preemptive rights, rights of first refusal or other
agreements to which the Company is a party or by which it is bound obligating
the Company to issue, deliver, sell, repurchase or redeem, or cause to be
issued, delivered, sold, repurchased or redeemed, any shares of the capital
stock of the Company or obligating the Company to grant, extend or enter into
any such option, warrant, call, right, commitment or agreement. No preemptive
right, co-sale right, right of first refusal or other similar right exists with
respect to the Securities or the issuance and sale thereof. No further approval
or authorization of any stockholder, the Board of Directors or others is
required for the issuance and sale of the Securities. Except as set forth in the
SEC Reports, no holder of any of the securities of the Company or any of its
Subsidiaries has any rights (“demand”, “piggyback” or otherwise) to have such
securities registered by reason of the intention to file, filing or
effectiveness of the Registration Statement.

3.7 Due Authorization; Valid Issuance. The Securities are duly authorized and,
when issued in accordance with the terms of this Agreement, will be duly and
validly issued, fully paid and nonassessable, free of pre-emptive or similar
rights and free and clear of all liens, encumbrances and other restrictions
(other than those arising under federal, provincial or state securities laws as
a result of the private placement contemplated hereby).

3.8 No Conflict. The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby will not (i) conflict
with, or result in any violation of any provisions of the Company’s charter,
bylaws or any other organizational or charter document, (ii) conflict with,
result in any violation or breach of, or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any agreement, lease, credit
facility, debt, note, bond, mortgage, indenture or other instrument or
obligation (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound, or affected, except
to the extent that such conflict, default, termination, amendment, acceleration
or cancellation right would not have a Material Adverse Effect, or (iii) result
in a violation of any Law to which the

 

8



--------------------------------------------------------------------------------

Company or a Subsidiary is subject, or by which any property or asset of the
Company or a Subsidiary is bound or affected, except to the extent that such
violation would not have a Material Adverse Effect.

3.9 General Solicitation; No Integration. Neither the Company nor any of its
Affiliates, nor any person acting on its or their behalf, has engaged in a
general solicitation or general advertising (within the meaning of Regulation D)
of investors with respect to offers or sales of the Securities. Assuming the
accuracy of the Investors’ representations and warranties set forth in Section 2
of this Agreement, the Company has not, directly or indirectly, sold, offered
for sale, solicited offers to buy or otherwise negotiated in respect of, any
security (as defined in the Securities Act) which, to its knowledge, is or will
be integrated with the Securities sold pursuant to this Agreement.

3.10 Listing and Maintenance Requirements. The Company has no action pending to
delist the Common Shares from any Trading Market on which the Common Shares are
or have been listed or quoted, nor has the Company received any notification
that any such Trading Market is currently contemplating terminating such
listing, and the Company has complied with all notification and filing
requirements as may be required pursuant to the rule and regulations of the
Principal Market with respect the sale of Securities contemplated hereby.

3.11 Compliance with Laws. The Company has complied with, is not in violation
of, and has not received any notices of violation with respect to, any federal,
state or local statute, law or regulation with respect to the conduct of its
business, or the ownership or operation of its business, except for failures to
comply or violations which would not have a Material Adverse Effect.

3.12 Disclosure. No statements by the Company contained in this Agreement, its
exhibits and schedules, or any of the certificates or documents, required to be
delivered by the Company to the Investors under this Agreement contain any
untrue statement of material fact or omits (when read together with all such
other statements) to state a material fact necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances under which they were made.

3.13 Stockholder Consent. No consent or approval of the stockholders of the
Company is required or necessary for the Company to enter into this Agreement or
to consummate the transactions contemplated hereby and thereby.

3.14 Litigation. Except as otherwise disclosed in the SEC Reports, (i) there is
no private or governmental action, suit, proceeding, claim, arbitration or
investigation pending before any agency, court or tribunal, foreign or domestic,
or, to the knowledge of the Company or any of its Subsidiaries, threatened
against the Company or any of its properties or any of its officers or directors
(in their capacities as such), which would have a Material Adverse Effect, and
(ii) there is no judgment, decree or order against the Company, or, to the
knowledge of the Company, any of its respective directors or officers (in their
capacities as such) relating to the business of the Company, the presence of
which would have a Material Adverse Effect. To the Company’s knowledge, no
circumstances exist that could form a valid basis for a claim against the
Company as a result of the conduct of the Company’s business (including, without
limitation, any claim of infringement of any intellectual property right) that
would have a Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

3.15 Governmental Permits. Each of the Company and its Subsidiaries has all
necessary franchises, licenses, certificates and other authorizations from any
foreign, federal, state or local government or governmental agency, department,
or body that are currently necessary for the operation of the business of the
Company and its Subsidiaries as currently conducted, except where the failure to
currently possess would not have a Material Adverse Effect.

3.16 Intellectual Property. Each of the Company and its Subsidiaries owns or
possesses sufficient rights to use all patents, patent rights, trademarks,
copyrights, licenses, inventions, trade secrets, trade names and know-how
(collectively, “Intellectual Property”) that are necessary for the conduct of
its business as now conducted except where the failure to currently own or
possess would not have a Material Adverse Effect. Except as set forth in the SEC
Reports, (i) neither the Company nor any of its Subsidiaries has received any
notice of, or has any knowledge of, any infringement of asserted rights of a
third party with respect to any Intellectual Property that, individually or in
the aggregate, would have a Material Adverse Effect and (ii) neither the Company
nor any of its Subsidiaries has received any notice of any infringement rights
by a third party with respect to any Intellectual Property that, individually or
in the aggregate, would have a Material Adverse Effect.

 

4. OTHER AGREEMENTS OF THE PARTIES.

4.1 Transfer Restrictions.

(a) Each Investor covenants that the Securities will only be disposed of
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act (including pursuant to the Registration
Statement) or pursuant to an available exemption from the registration
requirements of the Securities Act, and in compliance with any applicable state
securities laws. As the Securities will not be qualified for sale under the
securities laws of any province or territory of Canada, each Investor agrees
that it will not offer, sell or distribute any of the Securities, directly or
indirectly, in Canada or to, or for the benefit of, any resident thereof before
the date that is four months and one day after the Closing Date, and after such
time, only in accordance with Canadian securities law. In connection with any
transfer of Securities other than pursuant to an effective registration
statement (including the Registration Statement) or to the Company, the Company
may require the transferor to provide to the Company an opinion of counsel
selected by the transferor, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration under the Securities Act. Notwithstanding the
foregoing, the Company hereby consents to and agrees to register on the books of
the Company and with its transfer agent, without any such legal opinion, except
to the extent that the transfer agent requests such legal opinion, any transfer
of Securities in the following circumstances:

(x) as contemplated in the Registration Statement;

 

10



--------------------------------------------------------------------------------

(y) by an Investor to an Affiliate of such Investor, provided that the
transferee certifies to the Company that (i) it is an Affiliate of the Investor
and (ii) it is an “accredited investor” as defined in Rule 501(a) under the
Securities Act, and further provided that such Affiliate does not request any
removal of any existing legends on any certificate evidencing the Securities;
and

(z) in connection with a bona fide pledge or hypothecation of any Securities
under a margin arrangement with a broker-dealer or other financial institution
or the sale of any such Securities by such broker-dealer or other financial
institution following such Investor’s default under such margin arrangement.

(b) Each Investor agrees to the imprinting, so long as is required by this
Section 4.1(b), of a legend on any certificate evidencing Securities
substantially to the following effect:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”). THE
HOLDER HEREOF, BY PURCHASING SUCH SECURITIES, AGREES FOR THE BENEFIT OF THE
CORPORATION THAT SUCH SECURITIES MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED
ONLY (A) TO THE CORPORATION, (B) OUTSIDE THE UNITED STATES IN ACCORDANCE WITH
RULE 904 OF REGULATION S UNDER THE U.S. SECURITIES ACT, (C) PURSUANT TO THE
EXEMPTION FROM REGISTRATION UNDER THE U.S. SECURITIES ACT PROVIDED BY RULE 144
THEREUNDER, IF AVAILABLE, (D) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE U.S. SECURITIES ACT, OR (E) IN COMPLIANCE WITH CERTAIN OTHER
PROCEDURES SATISFACTORY TO THE CORPORATION, IN EACH CASE IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN QUALIFIED FOR SALE UNDER THE
SECURITIES LAWS OF ANY PROVINCE OR TERRITORY OF CANADA. THE HOLDER HEREOF, BY
PURCHASING SUCH SECURITIES, AGREES FOR THE BENEFIT OF THE CORPORATION THAT SUCH
SECURITIES MAY NOT BE OFFERED, SOLD OR DISTRIBUTED, DIRECTLY OR INDIRECTLY, IN
CANADA OR TO, OR FOR THE BENEFIT OF, ANY RESIDENT THEREOF BEFORE SEPTEMBER 9,
2008 AND AFTER SUCH TIME, ONLY IN ACCORDANCE WITH CANADIAN SECURITIES LAW.

 

11



--------------------------------------------------------------------------------

DELIVERY OF THIS CERTIFICATE MAY NOT CONSTITUTE “GOOD DELIVERY” IN SETTLEMENT OF
TRANSACTIONS ON STOCK EXCHANGES IN CANADA.”

4.2 Registration Rights – Obligations of the Company. The Company shall:

(a) subject to receipt of necessary information from the Investors, prepare and
file with the Commission, on or before the date which is 210 days from the date
hereof (the “Filing Deadline”), a registration statement (the “Registration
Statement”) to enable the resale of the Securities by the Investors from time to
time on the Principal Market or in privately-negotiated transactions;

(b) use commercially reasonable efforts, subject to receipt of necessary
information from the Investors, to cause the Registration Statement to become
effective within 90 days after the Registration Statement is filed by the
Company (the “Registration Deadline”);

(c) prepare and file with the Commission such amendments and supplements to the
Registration Statement and the prospectus used in connection therewith (the
“Prospectus”) and take all other such actions (subject to Section 4.2.(d) and
Section 4.2(e)) as may be necessary to keep the Registration Statement current
and effective for a period not exceeding the earlier of (i) the date on which
the Investors may sell all Securities then held by the Investors without
restriction by the volume limitations of Rule 144(e) of the Securities Act, as
determined by the Investors in their entire discretion or (ii) such time as all
Securities purchased by the Investors pursuant hereto have been sold pursuant to
a Registration Statement (the “Registration Statement Termination Date”);

(d) promptly furnish to the Investors with respect to the Securities registered
under the Registration Statement such number of copies of the Registration
Statement, Prospectuses and preliminary Prospectuses in conformity with the
requirements of the Securities Act and such other documents as the Investors may
reasonably request, in order to facilitate the public sale or other disposition
of all or any of the Securities by the Investors; provided, however, that the
obligation of the Company to deliver copies of Prospectuses or preliminary
Prospectuses to an Investor shall be subject to the receipt by the Company of
reasonable assurances from such Investor that such Investor will comply with the
applicable provisions of the Securities Act and of such other securities or blue
sky laws as may be applicable in connection with any use of such Prospectuses or
preliminary Prospectuses;

(e) file documents required of the Company for normal blue sky clearance in
states specified in writing by the Investors; provided, however, that the
Company shall not be required to qualify to do business or consent to service of
process in any jurisdiction in which it is not now so qualified or has not so
consented;

(f) bear all expenses in connection with the procedures in paragraph (a) through
(e) of this Section 4.2 and the registration of the Securities pursuant to the
Registration Statement (which shall include, for the avoidance of doubt,
reasonable expenses of one counsel

 

12



--------------------------------------------------------------------------------

chosen by the Investors for the review of the Registration Statement),
regardless of whether a Registration Statement becomes effective; provided,
however, that reimbursement for expenses of one counsel chosen by the Investors
for the review of the Registration Statement shall be limited to a maximum of
US$50,000, in the aggregate, of such reasonable, actual fees and expenses; and

(g) advise the Investors, promptly (i) after it shall receive notice or obtain
knowledge of the issuance of any stop order by the Commission delaying or
suspending the effectiveness of the Registration Statement or of the initiation
or threat of any proceeding for that purpose; and it will promptly use its
reasonable efforts to prevent the issuance of any stop order or to obtain its
withdrawal at the earliest possible moment if such stop order should be issued,
(ii) when the Prospectus or any Prospectus Supplement or post-effective
amendment has been filed, and, with respect to the Registration Statement or any
post-effective amendment thereto, when the same has become effective; and
(iii) subject to Section 4.2(d), after the Company shall receive notice or
obtain knowledge of the existence of any fact or the happening of any event that
makes any statement of a material fact made in the Registration Statement, the
Prospectus, any amendment or supplement thereto, or any document incorporated by
reference therein untrue, or that requires the making of any additions to or
changes in the Registration Statement or the Prospectus in order to make the
statements therein not misleading.

4.3 Registration Rights – Obligations of the Investors. Each Investor agrees
that it will:

(a) promptly notify the Company of any changes in the information set forth in
the Registration Statement regarding such Investor or their plan of
distribution;

(b) after the Registration Statement has become effective, sell all of the
Securities before any other Common Shares beneficially owned by such Investor or
by any Affiliate of such Investor are sold;

(c) promptly notify the Company when all of the Securities have been sold; and

(d) promptly notify the Company at such time as the Investors may sell all
Securities then held by the Investors without restriction by the volume
limitations of Rule 144(e) of the Securities Act and the date of such
determination.

4.4 Maintenance of Registration Statement.

(a) Except in the event that either or both of paragraphs (d) or (e) below
applies, the Company shall promptly (i) prepare and file from time to time with
the Commission a post-effective amendment to the Registration Statement or a
supplement to the related Prospectus or a supplement or amendment to any
document incorporated therein by reference or file any other required document
so that such Registration Statement will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, and so that, as
thereafter delivered to purchasers of the Securities being sold thereunder, such
Prospectus will not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or

 

13



--------------------------------------------------------------------------------

necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; (ii) provide the Investors copies of any
documents filed pursuant to Section 4.4(a)(i); and (iii) inform each Investor
that the Company has complied with its obligations in Section 4.4(a)(i) (or
that, if the Company has filed a post-effective amendment to the Registration
Statement which has not yet been declared effective, the Company will notify the
Investors to that effect, will use its reasonable efforts to secure the
effectiveness of such post-effective amendment as promptly as possible and will
promptly notify the Investors when the amendment has become effective).

(b) Subject to paragraph (c) below, in the event of (i) any request by the
Commission or any other federal or state governmental authority during the
period of effectiveness of the Registration Statement for amendments or
supplements to the Registration Statement or related Prospectus or for
additional information; (ii) the issuance by the Commission or any other federal
or state governmental authority of any stop order suspending the effectiveness
of the Registration Statement or the initiation of any proceedings for that
purpose; (iii) the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Securities for sale in any jurisdiction or the initiation or threatening of
any proceeding for such purpose; or (iv) any event or circumstance which
necessitates the making of any changes in the Registration Statement or
Prospectus, or any document incorporated or deemed to be incorporated therein by
reference, so that, in the case of the Registration Statement, it will not
contain any untrue statement of a material fact or any omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of the Prospectus, it will not
contain any untrue statement of a material fact or any omission to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; then the Company shall cause to be received by the Investors a
certificate in writing to the Investors (the “Suspension Notice”) to the effect
of the foregoing and, upon receipt of such Suspension Notice, each Investor will
refrain from selling any Securities not already sold pursuant to the
Registration Statement (a “Suspension”) until such Investor’s receipt of copies
of a supplemented or amended Prospectus prepared and filed by the Company, or
until it is advised in writing by the Company that the current Prospectus may be
used, and has received copies of any additional or supplemental filings that are
incorporated or deemed incorporated by reference in any such Prospectus. Subject
to paragraph (c) below, in the event of any Suspension, the Company will use
commercially reasonable efforts to cause the use of the Prospectus so suspended
to be resumed as soon as reasonably practicable after the delivery of a
Suspension Notice to the Investors. In addition to and without limiting any
other remedies (including, without limitation, at law or at equity) available to
the Investors, the Investors shall be entitled to specific performance in the
event that the Company fails to comply with the provisions of this
Section 4.4(b).

(c) Notwithstanding anything in this Agreement to the contrary, if the Company
shall furnish to the Investors a certificate (a “Takedown Notice”) signed by the
President or Chief Executive Officer of the Company, stating that its Board of
Directors has made the good faith determination (i) that continued use by the
Investors of the Registration Statement for purposes of effecting offers or
sales of the Securities pursuant thereto would require, under the Securities
Act, premature disclosure in the Registration Statement (or the prospectus
relating thereto) of material, nonpublic information concerning the Company, its

 

14



--------------------------------------------------------------------------------

business or prospects or any of its proposed material transactions, and
(ii) that such premature disclosure would be materially detrimental to the
Company, then (x) the Company may postpone the filing or effectiveness of such
Registration Statement, or (y) suspend the right of the Investors to use the
Registration Statement (and the prospectus relating thereto) for purposes of
effecting offers or sales of the Securities pursuant thereto. Upon receipt of a
Takedown Notice, each Investor will refrain from selling any Securities not
already sold pursuant to the Registration Statement (a “Takedown”) until such
Investor’s receipt of copies of a supplemented or amended Prospectus prepared
and filed by the Company, or until it is advised in writing by the Company that
the current Prospectus may be used, and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in any such Prospectus. Notwithstanding the foregoing, the Company shall not
under any circumstances be entitled to exercise its right to postpone the filing
or effectiveness of, or suspend the use of, the Registration Statement more than
two (2) times in any twelve (12) month period, and the aggregate number of days
during which the filing or effectiveness of, or the suspension of the use of,
the Registration Statement may be postponed or suspended shall not exceed ninety
(90) days in any such (12) month period. Each Investor hereby covenants and
agrees that it will not sell any Securities pursuant to the Registration
Statement during a period in which the ability to sell thereunder is suspended
as set forth in this Section 4.4(c) and will maintain in confidence the fact and
content of any notice provided under this Section 4.4(c).

The effectiveness of the Registration Statement may not be postponed and the
rights of each Investor to sell Securities under the Registration Statement may
not be suspended under this Section 4.4(c) unless the Company has similarly
suspended distribution rights under any other effective registration statement
of which it is the registrant (except for registration statements on Form S-8)
and has similarly suspended the rights of its officers and directors to trade in
its securities for at least the same period.

(d) Provided that a Suspension or a Takedown is not then in effect, each
Investor may sell Securities under the Registration Statement, provided that it
arranges for delivery of a current Prospectus to the transferee of such
Securities. Upon receipt of a request therefor, the Company has agreed to
provide an adequate number of current Prospectuses to the Investors and to
supply copies to any other parties requiring such Prospectuses.

(e) If (i) the Registration Statement is not filed on or before the Filing
Deadline or declared effective by the Commission on or before the Registration
Deadline, (ii) after the Registration Statement has been declared effective by
the Commission, other than during a Takedown, sales of Securities cannot be made
by the Investors under the Registration Statement for any reason not within the
exclusive control of the Investors or (iii) other than during a Takedown, an
amendment or supplement to the Registration Statement, or a new registration
statement, required to be filed pursuant to the terms of this Agreement is not
filed as required hereunder (each of the events described in the foregoing
clauses (i), (ii) and (iii) being referred to herein as a “Registration
Default”), the Company shall make cash payments to the Investors (the
“Registration Penalty”), as liquidated damages and not as a penalty, equal to
three-quarters of one percent (0.75%) of the Per Share Price for each of the
Securities subject to the Registration Statement for the first 90-day period or
portion thereof following the Registration Default, and thereafter the
Registration Penalty shall increase by an incremental three-quarters of one
percent (0.75%) of the Per Share Price for each of the Securities subject to

 

15



--------------------------------------------------------------------------------

the Registration Statement for each successive 90-day period or portion thereof
during which the Registration Default exists and is continuing, provided that in
no event shall the Registration Penalty exceed three percent (3.00%) of the
Purchase Price, provided further that no Registration Penalty shall accrue after
the Registration Statement Termination Date, and provided further that no
Registration Penalty shall accrue during any Takedown. Upon the cure of all
Registration Defaults, the accrual of the Registration Penalty will
automatically cease. The Registration Penalty shall be computed based on the
actual number of days elapsed in each 90-day period in which a Registration
Default exists, and each payment required to be made under this Section 4.4(e)
shall be made within five (5) Business Days following the last day of each
90-day period in which a Registration Default exists. Any such payment shall be
the sole monetary remedy available to the Investors pursuant to the terms hereof
or otherwise.

4.5 Use of Investor Name. Except as may be required by applicable law and/or
this Agreement, the Company shall not use, directly or indirectly, the name of
any Investor or the name of any Affiliate of any Investor in any advertisement,
announcement, press release or other similar communication unless it has
received the prior written consent of such Investor for the specific use
contemplated or as otherwise required by applicable law or regulation.

4.6 Listing. The Company hereby agrees to use reasonable best efforts to
maintain the listing and trading of its Common Shares on the NASDAQ Global
Market and the Toronto Stock Exchange (or another nationally recognized Trading
Market). The Company further agrees, if the Company applies to have the Common
Shares traded on any other Trading Market, it will include in such application
the Securities, and will take such other action as is necessary or desirable to
cause all of the Securities to be listed on such other Trading Market as
promptly as possible.

4.7 Indemnification of Investors. (a) The Company will indemnify and hold each
Investor and, if applicable, their trustees, beneficiaries and agents (each, an
“Investor Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Investor Party may suffer or incur as a
result of or relating to any action instituted against an Investor or its
Affiliates with respect to or based upon (i) in the case of the Registration
Statement, any untrue statement of a material fact or any omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and, in the case of any Prospectus, any untrue statement
of a material fact or any omission to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and (ii) any breach of
the Company’s representations, warranties or covenants under this Agreement
(unless such breach is based upon a breach of such Investor’s representations,
warranties or covenants under this Agreement or any violations by such Investor
of state or federal securities laws or any conduct by such Investor which
constitutes fraud, gross negligence, willful misconduct or malfeasance). If any
action shall be brought against any Investor Party in respect of which indemnity
may be sought pursuant to this Agreement, such Investor Party shall promptly
notify the Company in writing, and the Company shall have the right to assume
the defense thereof with counsel of its own choosing. Any Investor Party shall
have the right to employ separate counsel in any such action and participate in
the defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Investor Party except to the extent

 

16



--------------------------------------------------------------------------------

that (i) the employment thereof has been specifically authorized by the Company
in writing, (ii) the Company has failed after a reasonable period of time
following such Investor Party’s written request that it do so, to assume such
defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict on any material
issue between the position of the Company and the position of such Investor
Party. The failure of an Investor Party to deliver written notice to the Company
within a reasonable time of the delivery of notice of any such action, to the
extent materially prejudicial to its ability to defend such action, shall
relieve the Company of any liability to such Investor Party under this
Section 4.7 with respect to such action, but the omission so to deliver written
notice to the Company will not relieve the Company of any liability that it may
have to such Investor Party otherwise than under this Section 4.7 or with
respect to any other action. The Company will not be liable to any Investor
Party under this Agreement (i) for any settlement by an Investor Party effected
without the Company’s prior written consent, which shall not be unreasonably
withheld or delayed; or (ii) to the extent, but only to the extent, that a loss,
claim, damage or liability is attributable to such Investor Party’s fraud, gross
negligence, willful misconduct or malfeasance or to such Investor Party’s breach
of any of the representations, warranties, covenants or agreements made by such
Investor in this Agreement.

(b) In the event that the indemnity provided in this Section 4.7 is unavailable
or insufficient to hold harmless an Investor Party (other than by reason of
exceptions provided herein), the Company agrees to contribute to the aggregate
Losses to which such Investor Party may be subject in such proportion as is
appropriate to reflect the relative fault of the Company and such Investor Party
in connection with the actions which resulted in such Losses as well as any
other relevant equitable considerations. The Company and the Investors agree
that it would not be just and equitable if contribution were determined by pro
rata allocation or any other method of allocation which does not take account of
the equitable considerations referred to above. Notwithstanding the provisions
of this Section 4.7, no person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who is not guilty of such fraudulent
misrepresentation.

4.8 Standstill.

(a) Each Investor covenants and agrees that, except as set forth herein, neither
such Investor nor any of its Affiliates shall directly or indirectly, in one
transaction or a series of related transactions:

(i) acquire, offer to acquire, or agree to acquire, directly or indirectly, by
purchase or otherwise, (x) any securities or direct or indirect rights to
acquire any securities of the Company or any Subsidiary of the Company, or of
any successor of the Company or any such Subsidiary, or (y) any assets of the
Company or any division thereof or of any successor of the Company or any
Subsidiary of the Company; provided, however, that the Investors shall be
permitted to acquire, directly or indirectly, by purchase or otherwise, such
number of securities or direct or indirect rights to acquire any securities of
the Company as shall permit the Investors and their Affiliates to maintain their
ownership percentage at 19.9% of the total issued and outstanding Common Shares;

 

17



--------------------------------------------------------------------------------

(ii) seek or propose to influence or control the management or policies of the
Company, make or in any way participate in, directly or indirectly, any
“solicitation” of “proxies” (as such terms are used in the rules of the
Commission) to vote any voting securities of the Company or any Subsidiary, or
seek to advise or influence any person or entity with respect to the voting of
any voting securities of the Company or any Subsidiary;

(iii) make any public announcement with respect to, or submit a proposal for or
offer of (with or without conditions), any merger, amalgamation,
recapitalization, reorganization, business combination or other extraordinary
transaction involving the Company or any Subsidiary or any of their securities
or assets;

(iv) enter into any discussions, negotiations, arrangements or understandings
with any third party with respect to any of the foregoing, or otherwise form,
join or in any way engage in discussions relating to the formation of, or
participate in, a “group” within the meaning of Section 13(d)(3) of the Exchange
Act, or relating in any way to, the Company or any of its securities;

(v) sell or otherwise transfer Common Shares to any Person or any Persons
constituting a “group” within the meaning of Section 13(d)(3) of the Exchange
Act, which after such sale or transfer would be the beneficial or record owner
of 5% or more of the then outstanding Common Shares, unless each such Person
agrees to be subject to the restrictions of this Section 4.8; provided, however,
that the foregoing shall not apply to any sale or transfer of Common Shares in a
bona fide public offering or ordinary broker transactions; or

(vi) request the Company, directly or indirectly, to amend or waive any
provision of this Section 4.8 in a manner that would require any public
disclosure by the Company, such Investor or any other Person.

(b) Each Investor’s obligations under this Section 4.8, except for the
obligations under Section 4.8(a)(v), shall terminate immediately upon the fifth
anniversary of this Agreement and each Investor’s obligations under
Section 4.8(a)(v) shall terminate upon the earlier of (i) the fifth anniversary
of this Agreement and (ii) the date when the Investors and their Affiliates
beneficially own less than 14.56% of the outstanding Common Shares.

 

5. CONDITIONS TO CLOSING.

5.1 Conditions to Investors’ Obligations at the Closing. Each Investor’s
obligations to effect the Closing, including without limitation its obligation
to purchase the Securities at Closing, are conditioned upon the fulfillment (or
waiver by such Investor in its sole and absolute discretion) of each of the
following events as of the Closing Date:

 

  5.1.1

the representations and warranties of the Company set forth in this Agreement
shall be true and correct in all material respects as of the Closing Date as if
made on such date (except that to the extent that any such representation or
warranty relates to a particular date,

 

18



--------------------------------------------------------------------------------

  such representation or warranty shall be true and correct in all material
respects as of that particular date); provided, however, that such
representations and warranties that are qualified by materiality or Material
Adverse Effect shall be true and correct in all respects as so qualified;

 

  5.1.2 the Company shall have complied with or performed in all material
respects all of the agreements, obligations and conditions set forth in this
Agreement that are required to be complied with or performed by the Company on
or before the Closing;

 

  5.1.3 the Company shall have delivered to such Investor a certificate, signed
by a Co-Chief Executive Officer of the Company or the Chief Financial Officer of
the Company and dated as of the Closing Date, certifying (i) that the conditions
specified in Sections 5.1.1 and 5.1.2 above have been fulfilled, it being
understood that such Investor may rely on such certificate as though it were a
representation and warranty of the Company made herein, (ii) all resolutions of
the Board of Directors (and committees thereof) relating to the Agreement and
the transactions contemplated thereby and (iii) the incumbency of all officers
of the Company executing the Agreements and any other agreement or document
contemplated thereby;

 

  5.1.4 the Company shall have delivered to such Investor opinions from McCarthy
Tétrault LLP and/or Shearman & Sterling LLP, dated as of the Closing Date,
covering the matters set forth in Exhibit A;

 

  5.1.5 the Company shall have delivered to such Investor a duly executed
certificate representing the Securities being purchased by such Investor at the
Closing;

 

  5.1.6 trading in the Common Shares shall not have been suspended by the
Commission or any Trading Market (except for any suspensions of trading of not
more than one Trading Day solely to permit dissemination of material information
regarding the Company) at any time since the date of execution of this
Agreement, and the Common Shares shall have been at all times since such date
listed for trading on a Trading Market; and

 

  5.1.7 there shall be no injunction, restraining order or decree of any nature
of any court or Government Authority of competent jurisdiction that is in effect
that restrains or prohibits the consummation of the transactions contemplated
hereby.

5.2 Conditions to Company’s Obligations at the Closing. The Company’s
obligations to effect the Closing with each Investor are conditioned upon the
fulfillment (or waiver by the Company in its sole and absolute discretion) of
each of the following events as of the Closing Date:

 

  5.2.1 the representations and warranties of such Investor set forth in this
Agreement shall be true and correct in all material respects as of the Closing
Date as if made on such date (except that to the extent that any such
representation or warranty relates to a particular date, such representation or
warranty shall be true and correct in all material respects as of that date);
provided, however, that such representations and warranties that are qualified
by materiality or Material Adverse Effect shall be true and correct in all
respects as so qualified;

 

19



--------------------------------------------------------------------------------

  5.2.2 such Investor shall have complied with or performed all of the
agreements, obligations and conditions set forth in this Agreement that are
required to be complied with or performed by the Investor on or before the
Closing;

 

  5.2.3 there shall be no injunction, restraining order or decree of any nature
of any court or Government Authority of competent jurisdiction that is in effect
that restrains or prohibits the consummation of the transactions contemplated
hereby; and

 

  5.2.4 the Investors shall have tendered to the Company the Purchase Price for
the Securities being purchased by it at the Closing by wire transfer of
immediately available funds in accordance with the wire transfer instructions
set forth on Exhibit B hereto.

 

6. MISCELLANEOUS.

6.1 Termination. This Agreement may be terminated by the Company or the
Investors, by written notice to the other party, if the Closing has not been
consummated by May 16, 2008; provided that no such termination will affect the
right of any party to sue for any breach by the other party (or parties).

6.2 Survival; Severability. The covenants and indemnities, agreements,
representations and warranties made by the parties herein shall survive the
Closing, provided, however, that the representations and warranties set forth or
made by each Investor herein will terminate upon the final sale by such Investor
of such Investor’s Securities. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision; provided that in such case the parties shall negotiate
in good faith to replace such provision with a new provision which is not
illegal, unenforceable or void, as long as such new provision does not
materially change the economic benefits of this Agreement to the parties.

6.3 Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties. Nothing in this Agreement, express or implied,
is intended to confer upon any party

 

20



--------------------------------------------------------------------------------

other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement. Each Investor
may assign their respective rights and obligations hereunder, in connection with
any private sale or transfer of the Securities in accordance with the terms
hereof, as long as, as a condition precedent to such transfer, the transferee
executes an acknowledgment agreeing to be bound by the applicable provisions of
this Agreement, in which case the term “Investor” shall be deemed to refer to
such transferee as though such transferee were an original signatory hereto. The
Company may not assign its rights or obligations under this Agreement without
the written consent of the Investors.

6.4 No Reliance. Each party acknowledges that (i) it has such knowledge in
business and financial matters as to be fully capable of evaluating this
Agreement and the transactions contemplated hereby, (ii) it is not relying on
any advice or representation of any other party in connection with entering into
this Agreement or such transactions (other than the representations made in this
Agreement), (iii) it has not received from any other party any assurance or
guarantee as to the merits (whether legal, regulatory, tax, financial or
otherwise) of entering into this Agreement or the performance of its obligations
hereunder, and (iv) it has consulted with its own legal, regulatory, tax,
business, investment, financial and accounting advisors to the extent that it
has deemed necessary, and has entered into this Agreement based on its own
independent judgment and on the advice of its advisors as it has deemed
necessary, and not on any view (whether written or oral) expressed by any other
party.

6.5 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Company and
each Investor will be entitled to seek specific performance under this
Securities Purchase Agreement. The parties agree that monetary damages may not
be adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation (other than in
connection with any action for temporary restraining order) the defense that a
remedy at law would be adequate.

6.6 Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the Borough of Manhattan of the City of New
York for the adjudication of any dispute hereunder or in connection herewith or
with any transaction contemplated hereby and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereby waives all
rights to a trial by jury.

 

21



--------------------------------------------------------------------------------

6.7 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument. This Agreement may be executed and
delivered by facsimile transmission.

6.8 Headings. The headings used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

6.9 Notices. Any notice, demand or request required or permitted to be given by
the Company or any Investor pursuant to the terms of this Agreement shall be in
writing and shall be deemed delivered (i) when delivered personally or by
verifiable facsimile transmission, unless such delivery is made on a day that is
not a Business Day, in which case such delivery will be deemed to be made on the
next succeeding Business Day, (ii) on the next Business Day after timely
delivery to an overnight courier and (iii) on the Business Day actually received
if deposited in the U.S. mail (certified or registered mail, return receipt
requested, postage prepaid), addressed as follows:

If to the Company:

IMAX Corporation

110 East 59th Street

Suite 2100

New York, New York 10022

Attn: Robert D. Lister, Esq.

Tel: (212) 821-0100

Fax: (212) 371-7584

with a copy (which shall not constitute notice) to:

Jason R. Lehner, Esq.

Shearman & Sterling LLP

599 Lexington Avenue

New York, New York 10022

Tel: (212) 848-4000

Fax: (212) 848-7179

If to the Investors:

Kevin Douglas

125 E Sir Francis Drake Boulevard

Larkspur, California 94939-1860

Tel: (415) 526-2200

Fax: (415) 526-2214

with a copy (which shall not constitute notice) to:

James Black, Esq.

Orrick, Herrington & Sutcliffe LLP

The Orrick Building

405 Howard Street

San Francisco, California 94105

Tel: (415) 773-5700

Fax: (415) 773-5759

 

22



--------------------------------------------------------------------------------

6.10 Fees and Expenses. The Company shall pay all expenses incurred incident to
the negotiation, preparation, execution, delivery and performance of this
Agreement, including reasonable fees and expenses of the Investors’ legal
advisers incurred on or prior to the Closing Date. The Company shall pay all
Transfer Agent fees, stamp taxes and other taxes and duties levied in connection
with the sale and issuance of their applicable Securities.

6.11 Entire Agreement; Amendments. This Agreement constitutes the entire
agreement between the parties with regard to the subject matter hereof,
superseding all prior agreements or understandings, whether written or oral,
between or among the parties. Except as expressly provided herein, neither this
Agreement nor any term hereof may be amended except pursuant to a written
instrument executed by the Company and the Investors, and no provision hereof
may be waived other than by a written instrument signed by the party against
whom enforcement of any such waiver is sought. Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

[Signature Pages to Follow]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Securities Purchase
Agreement as of the date first above written.

 

IMAX CORPORATION By:  

/s/ Richard L. Gelfond

  Name:  

Richard L. Gelfond

  Title:  

Co-Chief Executive Officer

 



--------------------------------------------------------------------------------

K&M DOUGLAS TRUST    

JAMES DOUGLAS AND JEAN

DOUGLAS IRREVOCABLE

DESCENDANTS’ TRUST

By:  

/s/ Kevin Douglas

    By:  

/s/ Kevin Douglas

  Name:   Kevin Douglas       Name:   Kevin Douglas   Title:   Trustee      
Title:   Trustee By:  

/s/ Michelle M. Douglas

    By:  

/s/ Michelle M. Douglas

  Name:   Michelle Douglas       Name:   Michelle Douglas   Title:   Trustee    
  Title:   Trustee Number of Securities: 1,172,372     Number of Securities:
736,141 DOUGLAS FAMILY TRUST     JAMES E. DOUGLAS III By:  

/s/ James Douglas

   

/s/    James E. Douglas    

  Name:   James Douglas           Title:   Trustee     Number of Securities:
272,645 By:  

/s/ Jean A.Douglas

          Name:   Jean Douglas           Title:   Trustee         Number of
Securities: 545,289        



--------------------------------------------------------------------------------

In connection with the Securities Purchase Agreement, please provide the
following information:

 

1. The exact name that your Securities are to be registered in (this is the name
that will appear on your share certificate(s)). You may use a nominee name if
appropriate:

Douglas Family Trust (545,289)

James Douglas and Jean Douglas Irrevocable Descendants’ Trust (736,141)

James E. Douglas III (272,645)

K&M Douglas Trust (1,172,372)

 

2. The mailing address at which the Registered Holder listed in response to item
1 above would like to receive share certificate(s) and closing documents:

c/o Douglas Telecommunications, Inc

125 E. Sir Francis Drake Blvd., Ste. 400

Larkspur, CA 94939

 

1. The Social Security Number or Tax Identification Number of the Registered
Holder listed in response to item 1 above:

Douglas Family Trust – ###-##-####

James Douglas and Jean Douglas Irrevocable Descendants’ Trust – 94-6729163

James E. Douglas, III – ###-##-####

K&M Douglas Trust – ###-##-####



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LEGAL OPINIONS

McCARTHY TÉTRAULT LLP

 

(1) The Company is a corporation duly organized, validly existing and in good
standing under the federal laws of Canada.

 

(2) The Securities have been duly authorized by all necessary corporate action
on the part of the Company. The Securities, when issued, sold and delivered
against payment therefor in accordance with the provisions of the Securities
Purchase Agreement will be validly issued, fully paid and nonassessable, and the
issuance of the Securities will not be subject to any pre-emptive rights or
similar rights restricting the transfer of the Securities under the Canada
Business Corporations Act or the Company’s Articles of Incorporation or By-Laws
or, to our knowledge, otherwise.

 

(3) The Company has full corporate power and corporate authority to enter into,
perform, and consummate the transactions contemplated by the Agreement.

 

(4) The Agreement has been duly authorized by all necessary corporate action on
the part of Company.

 

(5) The execution, delivery, and performance of the Agreement by Company and the
consummation by Company of the transactions to be consummated at Closing do not
conflict with or violate the Company’s charter, bylaws or any other
organizational or charter document.

 

(6) The execution, delivery and performance of the Agreement by Company and the
consummation of the transactions contemplated thereby by Company to be
consummated at the Closing do not and will not require Company to obtain any
consent, approval, authorization, license, waiver, qualification, order or
permit of, or require the Company to make any filing with or notification to,
any Canadian federal or Ontario governmental or regulatory authority, domestic
or foreign, except (a) for compliance with applicable requirements, if any, of
Canadian securities laws, (b) for compliance with applicable requirements, if
any, of The Toronto Stock Exchange, and (c) any filings, registrations and
qualifications which if not made, would not be expected to have a Material
Adverse Effect.

SHEARMAN & STERLING LLP

 

(1) The Agreement has been duly executed and delivered by Company and is a
legal, valid, and binding obligation of Company, enforceable against Company in
accordance with its terms, except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, arrangement, moratorium or other similar
laws affecting creditors’ rights, and subject to general equity principles and
to limitations on availability of equitable relief, including specific
performance.

 

(2) The offer, sale and issuance of the Securities to be issued in accordance
with the Agreement are exempt from the registration requirements of Section 5 of
the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

EXHIBIT B

WIRE INSTRUCTIONS

 

Destination Bank:    WACHOVIA BANK N.A. NEW YORK ABA Number:    026005092 SWIFT:
   PNBPUS3NNYC Beneficiary’s Bank :   

BANK OF MONTREAL

INT’L BANKING H.O. MONTREAL

SWIFT:    BOFMCAM2 Beneficiary Customer:    IMAX CORPORATION Account Number:   
24774700073